Citation Nr: 0920109	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the matter of whether the character of 
the appellant's discharge from service is a bar to 
entitlement to Department of Veterans Affairs benefits, and, 
if so, whether the character of the appellant's discharge 
constitutes such a bar.


REPRESENTATION

Appellant represented by:	Shannon Guignon, Attorney-at-
Law


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The appellant served on active duty from November 1967 to 
March 1973.  The character of his discharge from that service 
is the subject of the current appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that the appellant 
was not insane at the time that he was absent without leave 
(AWOL) during military service.  As such, the appellant's 
less than honorable character of service was found to 
constitute a bar to eligibility for VA benefits.  

Under current regulations, agents and attorneys who commence 
representation on or after June 23, 2008, must file an 
application for accreditation with VA's Office of General 
Counsel (OGC) and receive notice of accreditation before 
providing representation.  The new accreditation requirements 
also apply to attorneys or agents who provide representation 
in claims in which a Notice of Disagreement was filed after 
June 23, 2008, even if the representation began before that 
date.  38 C.F.R. § 14.629(b) (2008).  However, as this appeal 
is based on a claim filed in April 2006, in which the Notice 
of Disagreement was filed in July 2007, the new regulations 
do not apply.  Therefore, although the appellant's attorney 
in this case is not currently accredited by VA, she may 
continue to represent the appellant until the case is 
resolved. 


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by administrative decision in September 
1999, which determined that he was not eligible for VA 
benefits based on the character of his discharge from 
military service.  

2.  Medical evidence presented since the September 1999 
denial is new and relates to an unestablished fact necessary 
to substantiate the claim.  When presumed credible, the new 
evidence raises a reasonable possibility of substantiating 
the claim.

3.  The appellant accepted an undesirable discharge from 
active military service to escape trial by general court-
martial on charges of absence without leave.  

4.  The appellant's military service was dishonorable.

5.  The preponderance of the evidence shows that the 
appellant was not insane at the time of the offense that 
resulted in his discharge from service. 


CONCLUSIONS OF LAW

1.  The September 1999 administrative decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.160, 20.302, 
20.1103 (1999).  

2.  The evidence added to the record since September 1999 is 
new and material evidence; the claim of entitlement to VA 
benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The appellant's character of discharge from his period of 
service is a bar to VA benefits, including health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has considered whether the 
notice and development provisions of VA law are applicable to 
this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008).  The Board finds that, because this case involves a 
legal question regarding the appellant's standing to apply 
for VA benefits, the notice and duty to assist provisions are 
not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004). 

Nonetheless, the RO provided notice to the appellant in 
correspondence in November 2007.  Specifically, the RO 
notified the appellant of information and evidence necessary 
to substantiate his claim regarding eligibility for benefits.  
He was notified of the information and evidence that VA would 
seek to provide, and the information and evidence that the 
appellant was expected to provide.  He was provided with the 
regulatory definitions of insanity found in 38 C.F.R. 
§ 3.354.  He was also informed of the process by which 
initial disability ratings and effective dates are 
established.  

Furthermore, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Service personnel 
records have been associated with the claims file.  There is 
no additional identified and available evidence pertinent to 
this claim which is not already of record.  

Specifically, the Board acknowledges the appellant's recent 
request for assistance in obtaining VA hospital records for 
the VA hospital in San Juan, Puerto Rico from June and July 
1970.  See Statement from appellant, April 2009.  Despite the 
appellant's anecdotal history of a 21-day hospitalization 
during this period, a time in which he remained on active 
duty, contemporaneous hospital records explicitly identify 
that this individual was "admitted for the first time" to 
the San Juan VA hospital on August 3, 1970.  The Board finds 
the official contemporaneous documentation to be more 
credible than the appellant's recent statement, and 
additional efforts to obtain the earlier purported hospital 
records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant).  VA has no 
obligation to provide any further notice or assistance in 
this case.    

New and Material Evidence

A review of the record reveals that the appellant has applied 
for VA benefits on at least four occasions beginning in 
February 1985.  Each time, the RO has determined that the 
character of the appellant's discharge from military service 
prohibited entitlement to VA benefits.  The last final 
(unappealed) disallowance of the appellant's claim occurred 
by administrative letter in September 1999 which found that 
the character of the appellant's service had previously been 
determined to constitute a bar to the payment of VA benefits 
and that decision remained in effect.  An appeal of the 
September 1999 decision was not perfected, and the decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160, 20.302, 20.1103 (1999).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

After an additional denial on the same grounds in March 2006, 
the appellant filed a claim to reopen the previously denied 
claim regarding eligibility for benefits based upon an 
argument that he was insane at the time the offenses were 
committed that eventually led to his other than honorable 
discharge.  Correspondence from appellant's attorney, April 
2008.  The appellant submitted additional medical evidence in 
support of his claim.

Although the RO apparently did not consider whether new and 
material evidence had been submitted sufficient to reopen the 
claim, the claim was then denied again upon the same grounds 
in February 2007.  Nonetheless, the Board must now make a 
separate determination whether new and material evidence has 
been submitted.  See Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the appellant's previously and 
finally denied claims).  

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence submitted since the last final disallowance of the 
claim includes a statement from the appellant submitted with 
an application for correction of military records, a 
disability determination and supporting records from the 
Social Security Administration, a statement from the 
appellant's counsel and additional private and VA medical 
records.  This evidence is new in that it has not previously 
been considered by agency decision makers.  It is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim of entitlement to VA 
benefits.  Specifically, this evidence asserts that the 
appellant may have been insane at the time that he was AWOL.  
38 C.F.R. § 3.12(b) (2008).  When the credibility of the 
assertion is presumed for the limited purpose of determining 
its materiality, the facts presented raise a reasonable 
possibility of substantiating the claim.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  As such, the Board 
determines that there is new and material evidence sufficient 
to reopen the matter of whether the character of the 
appellant's discharge is a bar to entitlement to VA benefits.  

Character of Discharge

In the administration of VA law, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R.  § 3.1(d) (2008).  If the 
former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12 (2008).  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a) (2008).

However, a discharge or release from service under certain 
specified conditions is a bar to the payment of benefits.  
One such condition is a discharge under other than honorable 
conditions (OTH) as a result of being AWOL for a continuous 
period of at least 180 days unless there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 C.F.R. § 3.12(b)(6) (2008).  

Additionally, a discharge or release because of one of 
certain named offenses is specifically required by regulation 
to be considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d) (2008).  These offences 
include acceptance of an undesirable discharge to escape 
trial by general court-martial, mutiny or spying, an offense 
of moral turpitude, or willful and persistent misconduct.  
Id. 

An other than honorable discharge may be found not to be a 
bar to the payment of benefits if a person is found to be 
insane at the time of committing an offense.  38 C.F.R. § 
3.12(b) (2008).  In order for a person to be found to have 
been insane at the time of committing the offense, the 
insanity must be such that it legally excuses the acts of 
misconduct.  Additionally, there must be a causal connection 
between the insanity and the misconduct in order to 
demonstrate that a claimant's other than honorable discharge 
should not act as a bar to the grant of veterans benefits.  
Cropper v. Brown, 6 Vet. App. 450 (1994). 

The definition of insanity for VA purposes is identified in 
38 C.F.R. § 3.354 (2008).  An insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  Also, 
when a rating agency is concerned with determining whether an 
individual was insane at the time he committed an offense 
leading to court-martial or discharge, the decision must be 
based on all the procurable evidence.  38 C.F.R. § 3.354 
(2008).  

Here, in addition to earlier episodes of misconduct and at 
least one shorter period of AWOL, the appellant began a 
period of continuous unauthorized absence from military 
service on August 25, 1970.  In September 1970, he was 
dropped from unit rolls and identified as a deserter wanted 
by the Armed Forces.  He was returned to military control on 
February 14, 1973 and apprehension efforts were terminated at 
that time.  Service personnel records.  The absence from 
August 1970 to February 1973 constitutes a continuous period 
of approximately 904 days in AWOL status.  Upon his return to 
military control, the appellant was charged with criminal 
absence without leave under Article 86 of the Uniform Code of 
Military Justice.  He then requested an undesirable discharge 
in lieu of a general court-martial, despite being advised of 
the adverse effects of such a discharge.  See Certificate of 
unsuitability for reenlistment, February 1973; Service 
treatment records.  

Based upon the pertinent regulation, the appellant's OTH 
discharge issued as a result of his being AWOL, without 
compelling justification, for a continuous period greatly 
exceeding 180 days is considered to be a bar to entitlement 
to VA benefits.  38 C.F.R. § 3.12(b)(6) (2008).  Furthermore, 
his acceptance of an undesirable discharge to escape trial by 
general court-martial must be characterized as a dishonorable 
discharge.  38 C.F.R. § 3.12(d) (2008).  Therefore, the only 
remaining question before the Board is whether the appellant 
was insane at the time that he was absent without leave, 
which may lift the bar to eligibility otherwise presented by 
the character of his discharge.  38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b) (2008). 

This appellant has a long-standing history of psychiatric 
symptomatology, including hospitalization in VA and military 
treatment facilities during active duty service, and prior to 
his extended period of AWOL.  See VA admission records, 
August 1970; Service treatment records.  As such, VA afforded 
the appellant a mental disorders examination in December 2006 
to determine, to the best of the examiner's ability, what the 
state of the appellant's mental condition was at the time of 
the offense in question.  The examiner reviewed the relevant 
medical records and personally examined the appellant.  She 
then determined that the appellant was "in contact with 
reality, not psychotic, and was aware of the nature and 
consequences of his behavior when he went AWOL in 1970," and 
as such did not meet VA's regulatory definition of insanity.  
However, the report of the examination left some question as 
to the legal criteria for insanity that was used by the 
examiner.  As such, in order to afford the appellant every 
possible consideration, the Board requested an additional 
expert medical opinion on the matter.  

In March 2009, the medical director for mental health 
services at a VA Medical Center reviewed and summarized the 
following psychiatric treatment history.  In August 1970, the 
appellant received psychiatric treatment from a private 
provider based upon reports of anxiety, tenseness and 
fleeting auditory hallucinations.  He remained oriented in 
three spheres and was diagnosed with severe anxiety.  Private 
treatment records, August 1970.  He was then admitted to a VA 
hospital while on authorized leave based on symptoms of 
restlessness and aggressiveness.  The admitting diagnosis was 
rule out schizophrenia, but the medical providers determined 
that the appellant was not psychotic and was oriented times 
three.  He was cooperative during his hospital stay.  
Ultimately, the appellant was diagnosed with severe anxiety 
neurosis and discharged to return to active duty.  VA 
treatment record, August 1970.  

Upon return to his unit, the appellant was then admitted to 
the base military treatment facility with an admitting 
diagnoses of rule out hysterical personality disorder and 
rule out post Vietnam syndrome/malingering.  Again during 
this hospitalization the appellant was reported as oriented 
times three.  He was diagnosed with an acute anxiety reaction 
and hysterical personality related to stress with routine 
military duty.  He was then returned to active duty. Service 
treatment records, August 1970. 

The evidence of record shows that the appellant then went 
AWOL and returned home to Puerto Rico.  In February 1973, he 
was returned to military control and subsequently evaluated 
by an army medical practitioner in March 1973.  The military 
examiner determined that the appellant was free from "mental 
defect, disease, or derangement" and was considered able to 
distinguish right from wrong.  He was diagnosed with post 
combat situational anxiety.  Service treatment records.

Therefore, although the record contains some references to a 
diagnosis of schizophrenia, VA's mental health expert 
considered the entire picture of the appellant's disability 
and ultimately determined that the appellant did not meet the 
regulatory definition of insanity at the time that he was 
AWOL.  This medical opinion is credible because it is based 
on a thorough review of the file and available treatment 
records and the examiner offered a reasonable medical basis 
for his conclusions.  Absent credible evidence to the 
contrary, the Board is not in a position to further question 
the resulting medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Based upon the foregoing, the Board finds that the appellant 
was not insane as defined by VA regulations at the time of 
his extended period of absence without leave.  Therefore, his 
dishonorable discharge stands as a bar to basic eligibility 
for VA benefits.  As the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt 
provision does not apply.  


ORDER

The matter of whether the character of the appellant's 
discharge from service is a bar to entitlement to VA benefits 
is reopened, and to this extent only, the appeal is granted.

The character of the appellant's service is a bar to VA 
benefits, and basic eligibility for VA benefits is denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


